Citation Nr: 1447453	
Decision Date: 10/27/14    Archive Date: 11/05/14

DOCKET NO.  08-29 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to service connection for chronic left hamstring disability.

2. Entitlement to service connection for left knee condition.

3. Entitlement to a rating in excess of 10 percent for degenerative disc disease and pars defects L3.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Amanda Christensen, Associate Counsel


INTRODUCTION

The Veteran had active military service from February 1997 to June 2005.

This appeal comes to the Board of Veterans' Appeals (Board) from a December 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.


FINDINGS OF FACT

1. The Veteran does not have a current left hamstring disability.

2. The Veteran does not have a current left knee disability.

3. The Veteran's degenerative disc disease and pars defects L3 manifests with forward flexion to no less than 70 degrees and combined range of motion to no less than 195 degrees.


CONCLUSIONS OF LAW

1. The criteria for service connection for left hamstring disability have not been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2013).

2. The criteria for service connection for left knee disability have not been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2013).

3. The criteria for an evaluation in excess of 10 percent for degenerative disc disease and pars defects L3, have not been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.40, 4.45, 4.71a, Diagnostic Code 5243 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  
 
Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau, 492 F.3d 1372 (Fed. Cir. 2007).   

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  

Left Hamstring

A service treatment record reflects that in December 2001 the Veteran sought treatment for hamstring soreness that had been present for two months.  He reported he strained it while sprinting and the pain had increased since his initial injury.  He was diagnosed with a chronic left hamstring strain.

The Veteran underwent a VA contract examination in July 2006.  He reported pain in his hamstring for the past six years occurring five times per day, lasting for three hours each time.  The examiner found no muscle wound present, no signs of lowered endurance or impaired coordination, and no effect on function.  The examiner stated that palpation of the muscles revealed no loss of deep fascia or muscle substance and no impairment of muscle tone.  Muscle strength was rated as a five.  The examiner found that the Veteran's left hamstring strain had resolved.

In his January 2007 notice of disagreement the Veteran reported that when he runs his hamstrings hurt and cramp up.  In his September 2008 substantive appeal the Veteran stated that he believes his hamstring is too tight, pulling his pelvic girdle out of alignment, causing back pain.

No post-service medical evidence is of record showing the Veteran has complained of, been treated for, or diagnosed with a hamstring condition.

While the Board acknowledges the Veteran's contention that he has a hamstring condition, the Board finds that the most probative evidence of record shows that while he has a hamstring condition, it does not result in a permanent disability.  

In this respect, the VA examiner acknowledged the hamstring condition and the Veteran's reports of hamstring pain when exercising, however, after the examination did not reveal a current hamstring strain.  In addition, the examination noted no impairment to the muscle, no loss of fascia, no loss of strength, no loss of muscle tone, and significantly, no loss of function.  

For the purposes of 38 C.F.R. §§ 1110 and 1131, the term 'disability' is defined as a disease, injury, or physical or mental defect.  38 U.S.C.A. § 1701(1); see Leopoldo v. Brown, 4 Vet. App. 216, 219 (1993).  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997).  In the absence of evidence of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  

As a preponderance of the evidence is against finding that the Veteran has a current left hamstring disability, the benefit of the doubt doctrine does not apply, and the claim must be denied.

Left Knee

On his May 2005 separation report of medical history the Veteran reported that his knees hurt after periods of running, kneeling, or squatting.  His lower extremities were found normal on examination.  The examiner noted the Veteran had a negative Clark's, patellar grind, patellar apprehension, anterior drawer, pivot shift, Lachman's, and McMurray's tests.

The Veteran underwent a VA contract examination in July 2006.  On examination, the Veteran's range of motion was found to be normal with no additional joint function limitation after repetitive use.  Stability testing was within normal limits.  X-ray findings were within normal limits.  The examiner did not diagnose a left knee condition.

In June 2014 a VA examiner found the Veteran had normal left knee flexion and extension.

In his January 2007 notice of disagreement the Veteran reported that his knees hurt when he kneels, when he stands up from bed in the morning, and also while sitting during the day.  In his September 2008 substantive appeal, he attributed his knee problems to a race he ran in service.

Post-service treatment records show no complaints of, treatment for, or diagnosis of a left knee condition.

While the Board acknowledges the Veteran's contention that he has a left knee condition, the Board finds that the most probative evidence of record does not support that he has a left knee disability.  

As a lay person, the Veteran does not have the education, training and experience to offer a medical diagnosis of a knee condition.  See Kahana, 24 Vet. App. 428; see also Jandreau, 492 F.3d 1372.  While the Veteran is competent to report a readily observable symptom such as knee pain, his complaint is not sufficient to establish the existence of a disability.

On VA examination, a medical professional did not diagnose a left knee disability. The Board finds the VA examiner's opinion to be the most probative as to the existence of a left knee disability.

As a preponderance of the evidence is against finding that the Veteran has a current left knee disability, the benefit of the doubt doctrine does not apply, and the claim must be denied.

Increased Rating

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  

If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2013).  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2013).

If there is disagreement with the initial rating assigned following a grant of service connection, separate ratings can be assigned for separate periods of time, based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  See AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an original or an increased rating remains in controversy when less than the maximum available benefit is awarded).

The Veteran currently has a 10 percent rating for degenerative disc disease and pars defects L3 under Diagnostic Code 5237.

As pertinent to the thoracolumbar spine, the General Rating Formula for Diseases and Injuries of the Spine provides a 10 percent rating for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height. 38 C.F.R. § 4.71a (2013).

A 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.  

A 40 percent rating is assigned for forward flexion of the thoracolumbar spine to 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  Id.  A 50 percent rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent rating is assigned for unfavorable ankylosis of the entire spine.  Id.  

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  Id. at Note (2).  

Intervertebral disc syndrome may also be rated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  Under the formula, a 20 percent rating is warranted where there are incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A 40 percent rating requires incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  A 60 percent rating requires incapacitating episodes having a total duration of at least six weeks during the past 12 months.  An incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome requiring bed rest and treatment "prescribed by a physician."  Id.

The Veteran underwent a VA contract examination in May 2006.  The Veteran reported pain in his low back occurring two times per month for two weeks each time.  On range of motion testing, he had flexion to 75 degrees and extension to 25 degrees, with pain beginning at the end point of each range.  His right and left lateral flexion and rotation were all measured to 30 degrees.  He had pain after repetitive use but no additional loss of range of motion.  The examiner found no muscle spasm or tenderness and noted the Veteran had a normal gait.

In his January 2007 notice of disagreement the Veteran said he is unable to sit for long periods of time and unable to stand in one place for more than a few minutes before experiencing severe pain that prevents him from bending at the waist and standing up straight.  He said he has such severe pain at least one to two times per month lasting for no less than a week.

An August 2008 private treatment record reflects that the Veteran reported a flare-up of back pain that had lasted two to three weeks.  He reported back spasm and pain radiating into his buttocks and anterior thighs.  The physician found very limited lumbar range of motion and a lot of spasm.  He recommended 48 hours of bed rest and prescribed pain medication.

The Veteran reported having two to three episodes per year of transient back pain since he injured his back in service in 2002.  He reported his last bad flare was about eight months prior and in between flares he does not have problems.

In December 2008 the Veteran reported his previous flare-up had resolved but he felt another one starting.  His private physician prescribed medication.  The Veteran sought no additional medical treatment until September 2009, reporting that he had had occasional discomfort, but nothing severe, during the interval.  He explained that he returned because he had had another onset of back pain precipitated by working out.  His physician found that his range of motion was fairly good.  X-rays showed some diffuse degenerative disc disease, spondylosis without spondylolisthesis and L3-4, and no obvious changes.  In October 2009 he reported feeling much better.

He returned in March 2010, at which time his physician noted his range of motion was fairly good.  He reported he had had a dull ache in his back beginning in January.

In an August 2010 statement the Veteran reported that his back hurts constantly.  He said that sitting for an extended period causes his back to hurt more.  He reported he has to take at least two days off per month to ice and heat his back.  He reported he is no longer able to wear body armor, carry his weapon during training, or do core exercises.

In a September 2010 statement the Veteran said that he wakes up every morning with a stiff back.  He said he is unable to ride his mountain bike and has had to change his workouts due to lower back weakness.

The Veteran was afforded another VA examination in June 2014.  On range of motion testing the Veteran had flexion to 70 degrees, extension to 25 degrees, and right and left lateral rotation and flexion to 25 degrees with no objective evidence of painful motion.  He had no additional loss of range of motion or functional loss on repetitive-use testing.  The examiner found no muscle spasm, tenderness, or abnormal gait or spinal contour.

The Board finds that the Veteran's condition overall does not more closely approximate the criteria for a rating in excess of 10 percent.  On VA examination in May 2006 he demonstrated forward flexion to 75 degrees and combined range of motion of 220 degrees.  In June 2014 a VA examiner measured flexion to 70 degrees and combined range of motion of 195 degrees.  Private records indicate that between the two examinations the Veteran had fairly good range of motion, with the exception of August 2008, when his private physician described the Veteran's range of motion as very limited during a flare-up.  VA examiners found no additional functional loss with repetitive use during examination.

Thus, even considering the DeLuca factors, the Veteran's condition does not more closely approximate the criteria for a higher rating based on limitation of range of motion.  The Board acknowledges the Veteran's complaints of pain, but notes that pain alone is not sufficient to warrant a higher rating, as pain may cause a functional loss, but pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 36-38 (2011).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id. at 43; see 38 C.F.R. § 4.40.  

The Board also acknowledges the Veteran's reports of flare-ups, but finds that their frequency and severity is not such as to make the Veteran's condition overall more closely approximate a higher rating.  In 2008 the Veteran reported he has two to three episodes of transient back pain per year.  At that time, it had been eight months between flares.  Private treatment records also indicate that the Veteran reported only occasional discomfort for the approximately 10 months prior to September 2009.  

The Veteran has also not been found to have an abnormal gait or abnormal spinal contour due to muscle spasm or guarding.

The Board also finds that the Veteran is not entitled to a higher rating under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, although the Veteran has contended that he is.  The Board acknowledges the Veteran's reports of flare-ups of pain, but finds that the evidence does not show that such flare-ups represent incapacitating episodes as defined by the regulations, specifically requiring bed rest and treatment prescribed by a physician.  The Veteran's private treatment records show only one, two-day period of bed rest prescribed by his physician on a single occasion in 2008.

As a preponderance of the evidence is against a higher rating, the benefit of the doubt doctrine does not apply, and the claim must be denied.

The Board has also considered whether referral for consideration of an extraschedular rating is warranted for the Veteran's degenerative disc disease and pars defects L3.  38 C.F.R. § 3.321(b)(1).  The determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry.  Thun v. Peake, 22 Vet. App. 111 (2008).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  This means that initially there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  

In this case, the medical evidence fails to show anything unique or unusual about the Veteran's service-connected degenerative disc disease and pars defects L3 that would render the schedular criteria inadequate.  The Veteran's symptoms, including pain and loss of range of motion are contemplated in the rating assigned.  As such, it would not be found that his disability met the "governing norms" of an extraschedular rating.  Accordingly, referral for consideration of an extraschedular rating is not warranted.  Moreover, even if it were argued that the schedular rating criteria were inadequate, the Board finds no reason to refer the case to the Compensation and Pension Service to consider whether an extra-schedular rating is warranted.  In this case, the evidence does not show hospitalization due to the Veteran's degenerative disc disease and pars defects L3.  In addition, the Board finds the record does not reflect that the Veteran's degenerative disc disease and pars defects L3 markedly interferes with his ability to work, although the Veteran has reported missing 20 to 30 days of work per year due to flare-ups of back pain.  See 38 C.F.R. § 4.1 (indicating that generally, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability).  

The manifestations of the Veteran's disability are considered by the schedular rating.  Based on the foregoing, the Board finds the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321; Thun v. Peake, 22 Vet. App. 111 (2008).  

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.   A notice letter was sent to the Veteran in April 2006, prior to the initial adjudication of the claim on appeal.  The Board finds that the content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  	
In this case, the claim for a higher initial rating arises from the Veteran's disagreement with the initial rating assigned after the grant of service connection. The courts have held, and VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or address prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (2003).  Rather, if the disagreement is not resolved, the provisions of 38 U.S.C.A. § 7105(d)  require VA to issue a Statement of the Case (SOC) concerning the downstream issue.  Here, the RO provided this necessary SOC in July 2008, wherein the applicable statutes and regulations concerning the issue on appeal were cited and the reasons and bases for not assigning a higher initial rating were discussed.

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The Board finds that all necessary development has been accomplished.  The RO has obtained the Veteran's service treatment records and private treatment records identified by the Veteran.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  

The Veteran was afforded VA medical examinations in May and July 2006 and June 2014.  The examiners, medical professionals, obtained an accurate history, listened to the Veteran's assertions, and performed the necessary tests.  The Board finds the VA examinations were thorough and adequate and provide a sound basis upon which to base a decision with regard to the Veteran's claim.  Therefore, the Board finds that the examinations are adequate and contain sufficient information to decide the issues on appeal.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio, 16 Vet. App. 183 (2002).



ORDER

Service connection for left hamstring disability is denied.

Service connection for left knee disability is denied.

A rating in excess of 10 percent for degenerative disc disease and pars defects L3 is denied

.

____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


